United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Albany, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0433
Issued: June 19, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 27, 2017 appellant filed a timely appeal from a November 15, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish that her right elbow
and shoulder conditions were causally related to accepted factors of her federal employment.

1

5 U.S.C. § 8101 et seq.

2
The record provided to the Board includes evidence received after OWCP issued its November 15, 2017 decision.
The Board’s jurisdiction is limited to the evidence that was in the case record at the time of OWCP’s final decision.
Therefore, the Board is precluded from reviewing this additional evidence for the first time on appeal. 20 C.F.R.
§ 501.2(c)(1).

FACTUAL HISTORY
On August 18, 2017 appellant, then a 57-year-old city letter carrier, filed an occupational
disease claim (Form CA-2) for right elbow and shoulder conditions, which she attributed to
opening and closing the sliding door on her long-life vehicle (LLV) while in the performance of
duty. She noted that the door latch was not working properly, which required more movement to
open and close the sliding door. Appellant identified July 6, 2017 as the date she first became
aware of her claimed conditions, but it was not until August 8, 2017 that she first realized their
relation to her federal employment. She did not stop work.
In an August 18, 2017 work status report, Michelle M. Maniace, a certified family nurse
practitioner, diagnosed right shoulder and elbow tendinitis and found that appellant could perform
her usual work duties. She also requested authorization for a tennis elbow strap, with a
corresponding diagnosis of right lateral epicondylitis.
OWCP, by development letter dated October 12, 2017, requested that appellant submit
additional factual and medical information in support of her claim, including a detailed report from
her attending physician addressing the causal relationship between any diagnosed condition and
the identified work factors. It informed her that the evidence submitted was insufficient to
establish her claim and advised her that reports from a physician assistant, nurse, or nurse
practitioner did not constitute medical evidence under FECA.
On October 24, 2017 the employing establishment indicated that appellant had previously
reported problems with the door latch on her LLV. It described her work duties, noting that she
entered and exited her LLV more than 30 times on her “park and loop” delivery route.
In a November 12, 2017 statement, appellant attributed her right elbow and shoulder
condition to repetitively opening and closing the sliding door on her LLV.
By decision dated November 15, 2017, OWCP denied appellant’s occupational disease
claim. It found that she had not submitted any medical evidence containing a diagnosis in
connection with the accepted employment exposure. Consequently, OWCP determined that
appellant failed to satisfy the medical component of fact of injury.
LEGAL PRECEDENT
A claimant seeking benefits under FECA3 has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including that an injury was sustained in the performance of duty as alleged, and that any specific
condition or disability claimed is causally related to the employment injury.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) medical evidence establishing the presence or existence
of the disease or condition for which compensation is claimed; (2) a factual statement identifying
3

Supra note 1.

4

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

2

employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; and (3) medical evidence establishing that the diagnosed condition is causally
related to the identified employment factors.5
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.6 The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.7
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that her right
elbow and shoulder conditions were causally related to the accepted factors of her federal
employment.
The August 18, 2017 treatment notes are insufficient to satisfy appellant’s burden of proof
because the healthcare provider who authored the notes was a certified nurse practitioner. Certain
healthcare providers such as physician assistants, nurse practitioners, physical therapists, and
social workers are not considered “physician[s]” as defined under FECA.9 Consequently, their
medical findings and/or opinions will not suffice for purposes of establishing entitlement to FECA
benefits.10
On October 12, 2017 OWCP advised appellant of the type of evidence necessary to
establish her claim, including the need to submit a reasoned medical opinion from her physician
explaining how any diagnosed condition was caused or aggravated by employment factors. As
she did not submit sufficient evidence prior to the November 15, 2017 decision,11 appellant has
not met her burden of proof.12

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

7

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

8

Dennis M. Mascarenas, 49 ECAB 215 (1997).

9

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

10

K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006). A report from a physician
assistant or certified nurse practitioner will be considered medical evidence if countersigned by a qualified physician.
Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1) (January 2013).
11

See supra note 2.

12

See J.D., Docket No. 17-2016 (issued April 16, 2018).

3

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that her right elbow and shoulder
conditions were causally related to the accepted factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the November 15, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 19, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

